Citation Nr: 1342991	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-26 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities), to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  A March 2008 rating decision denied the service connection claims on appeal, and a November 2009 rating decision denied entitlement to a TDIU.

In June 2010, the Veteran testified during a hearing before RO personnel.  In July 2013, he testified during a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the claims file.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that although an appellant's claim identified a certain disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  Here, although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD, competent medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has characterized the claim for a psychiatric disorder as reflected on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Skin Disorder

The Veteran contends that he has a skin disorder, manifested by a rash on his face and scalp, due to irritation by chemicals he mixed into the fuel of the flame-thrower he handled during service and due to scratching his skin in the hot climate during service.  He has also asserted that he has a skin disorder due to exposure to herbicides, including Agent Orange; however, he testified in July 2013 that he was in the waters off Vietnam, but did not actually serve in country, step foot in Vietnam, or anchor on the beach or travel up rivers in Vietnam.

Service treatment records reflect treatment for an abscess on the buttocks.  On separation examination in January 1972, clinical evaluation of the skin was reported as normal.  A post-service VA dermatology note dated in February 1978 reflects that Hydrocortisone was prescribed for mild seborrheic dermatitis.  A November 1979 treatment note shows that the he complained of a rash in his groin of one month duration.  The assessment was tinea cruris.  A November 1990 VA dermatology note indicates that the Veteran had a four-year history of seborrheic dermatitis and an area of hair loss not responsive to injection.  The impression was seborrheic dermatitis and hair loss with possible diagnosis of trichotillomania.  Subsequent VA treatment records reflect evaluation and treatment for seborrheic dermatitis on the face and scalp and for alopecia with trichotillomania confined to one small area.

Here, medical evidence reflects a current skin disability, and the Veteran is competent to describe events or injury in service such as working with chemicals and scratching his skin due to the heat.  However, the Board requires a medical opinion to decide the claim.  The RO/AMC should schedule the Veteran for a VA skin diseases examination by a dermatologist to determine whether he has a current skin disability, to include seborrheic dermatitis or alopecia with trichotillomania, which is related to military service.

Acquired Psychiatric Disorder and Peripheral Neuropathy 

The Veteran contends that he has PTSD and peripheral neuropathy due to an injury sustained during military service when he jumped or fell 30 feet from a helicopter during a 1971 training exercise in Okinawa, Japan and landed on his knees with his right foot twisted under him.  In August 2010 correspondence, he also asserted that sometime between December 1970 and February 1971 he was thrown overboard during a storm near the Vietnam coast when he was moving a large barrel with another Marine.  His service treatment records are silent for any documentation of the claimed helicopter injury, but do document complaints, evaluation, and treatment for bilateral knee problems and toe problems on the right foot without mention of an in-service traumatic injury involving a helicopter.  

The first account of the claimed injury was during a February 1979 VA examination in connection with his third claim for increased disability ratings since service connection was established for his knees and fourth right toe in January 1972.  During the examination, he stated that he injured his knees when he fell about 30 feet from a helicopter, but was not hospitalized at that time.  He added that he was later hospitalized for other joint pain.  

His DD214 does not reflect that he engaged in combat, his service personnel records are unavailable, and a Command History Report of the USS St. Louis for the period of January 1971 to March 1972 did not document any man overboard.  His claimed military stressors have not been corroborated by credible supporting evidence.  

Nevertheless, VA and private clinicians have diagnosed PTSD based on the Veteran's reports of injuries sustained as a result of falling from a helicopter.  The evidence of record also reflects other psychiatric diagnoses, including anxiety disorder, depressive disorder, and provisional bipolar II disorder.  In addition, treatment records reflect complaints of chronic pain and some depression associated with service-connected disabilities.  

The RO/AMC should schedule the Veteran for a VA mental disorders examination to determine whether he has a current psychiatric disorder related to military service, or caused or aggravated by service-connected disabilities.

Regarding the peripheral neuropathy claim, a January 2007 VA EMG-NCV study of the bilateral lower extremities notes a history of right foot medial nerve pain with symptoms in the dorsal medial cutaneous.  The impression of the study was a mild underlying predominantly sensory peripheral neuropathy; superimposed on this finding there are changes consistent with a right medial plantar sensory neuropathy; and no evidence of tarsal tunnel syndrome or an L5-S1 radiculopathy. 

During the July 2013 hearing, the Veteran asserted that his peripheral neuropathy of the bilateral lower extremities was secondary to his service-connected residuals of a right fourth toe injury with Morton's neuroma and right and left knee disabilities.  The RO/AMC should schedule the Veteran for a VA peripheral nerves examination to determine whether he has peripheral neuropathy of the bilateral lower extremities related to military service or secondary to service-connected disabilities.

The RO/AMC should provide VCAA notice to the Veteran regarding the information and evidence necessary to establish service connection for a psychiatric disorder and peripheral neuropathy secondary to service-connected disabilities.  The RO/AMC should also obtain ongoing treatment records from the Boston, Bedford, and Manchester VA Medical Centers (VAMCs), dated from July 2013 to the present related to evaluation and treatment for skin, psychiatric, and peripheral neuropathy disabilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran has twice authorized VA to obtain treatment records pertinent to his psychiatric claim from the Manchester Vet Center and VA twice received a treatment summary in response.  The RO/AMC should again request the actual treatment records from the Manchester Vet Center.

TDIU

Regarding the claim for TDIU benefits, because the issue is dependent on the outcome of the claims for service connection, it is inextricably intertwined with the issues being remanded and must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Additional VCAA notice must be provided to the Veteran regarding the information and evidence needed to substantiate a claim of service connection for a psychiatric disorder and peripheral neuropathy on a secondary basis.

2.  Attempt to obtain and associate with the claims folder the actual treatment records, rather than a treatment summary, from the Manchester Vet Center related to the claim for a psychiatric disability.

Obtain from the Boston, Bedford, and Manchester VAMCs ongoing records of evaluation and treatment for skin, psychiatric, and peripheral neuropathy disabilities dated from July 2013 to the present

3.  Thereafter, arrange for the Veteran to be scheduled for a VA examination by a dermatologist to determine the nature and etiology of his claimed skin disability.  The entire claims file must be made available to the VA dermatologist.  The claims file must be reviewed.  

Following a history and physical examination, the dermatologist should offer an opinion as to whether there is a 50 percent probability or greater that any skin disability, to include seborrheic dermatitis and alopecia with trichotillomania, had its onset in service, or is otherwise related to service.  In rendering his or her medical opinion, the dermatologist should consider the Veteran's assertions that his skin was irritated in service by chemicals and that he scratched his skin in the hot climate during military service.  

All opinions should be supported by a clear rationale.

4.  After completion of Directives #1 and #2, arrange for the Veteran to be scheduled for a VA mental disorders examination.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests, to include psychological testing, should be accomplished.  The results of such must be included in the examination report.

For each psychiatric disability found on examination, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that a psychiatric disability is caused or aggravated by any service-connected disabilities; had its onset in service; or is otherwise related to service.  If aggravated, specify the baseline of psychiatric disability prior to aggravation, and the permanent, measurable increase in psychiatric disability resulting from the aggravation by the service-connected disability(ies).

A complete rationale for all conclusions must be included in the report provided.

5.  After completion of Directives #1 and #2, arrange for the Veteran to be scheduled for a VA peripheral neuropathy examination.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests should be accomplished and the results of such must be included in the examination report.

The examiner should offer an opinion as to whether there is a 50 percent probability or greater that peripheral neuropathy of the right and left lower extremity is caused or aggravated by right fourth toe, right or left knee, or other service-connected disabilities; had its onset in service; or is otherwise related to service.  If aggravated, specify the baseline of peripheral neuropathy prior to aggravation, and the permanent, measurable increase in peripheral neuropathy resulting from the aggravation by the service-connected disability(ies).

A complete rationale for all conclusions must be included in the report provided.

6.  The RO/AMC must ensure that each medical examination report complies with this remand.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After completion of the above, the RO/AMC should adjudicate entitlement to service connection for a skin disorder, psychiatric disorder, and peripheral neuropathy of the bilateral lower extremities, and entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

8.  The RO/AMC should then make a determination as to whether the Veteran's claim for a TDIU should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  If so, either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected disabilities; to include skin, psychiatric, and peripheral neuropathy disabilities (if service-connected); affect his ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The opinion should contain an appropriate rationale.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



